—Judgment, Supreme Court, New York County (Andrew R. Tyler, J.), entered February 22, 1989, denying and dismissing the instant CPLR article 78 petition as untimely, unanimously affirmed, without costs or disbursements.
By notice dated May 4, 1987, petitioner, a tenant in a public housing project, was notified that respondent would seek to terminate her tenancy on the grounds of undesirability for allowing her children to set two fires in her apartment. After petitioner failed to appear at two scheduled administrative proceedings, a determination dated August 5, 1987 was rendered, finding her to be in default and terminating her tenancy. Six months later, petitioner sought to vacate the default. After the Hearing Officer denied her request, petitioner again unsuccessfully sought, three months later, to vacate the default. Within four months of the denial of her first request to vacate her default, petitioner brought this article 78 proceeding, which was dismissed as untimely.
We affirm for the reasons stated in Matter of Simmons v Popolizio (160 AD2d 368 [decided herewith]), which presented the same arguments advanced herein (see also, Matter of Smith v Popolizio, 160 AD2d 370 [decided herewith]). Concur—Kupferman, J. P., Sullivan, Ross, Ellerin and Wallach, JJ.